The offense charged is violating the local option law, and the penalty fixed at a fine of $100.00.
There are only two points raised in appellant's brief, both of which are claimed to be fundamental. The first point is to the complaint and information in that the same do not allege that the commissioners' court canvassed the returns of the local option election, and the second point being, in substance, that when the people of Collin County voted favorably for the prohibition of the sale of intoxicating liquors therein in 1902, that they also voted for a certain fixed punishment in the event of a violation of their thus adopted law, and that under the law as now prescribed there is a different and more severe penalty prescribed for such violation, which the Legislature had no right to change; therefore there is no penalty of any kind now prescribed for any violation of this law in such territory that had adopted and had in force at the time of the adoption of Section 20, Article 16 of the State Constitution, the laws prohibiting the sale of intoxicating liquors in such local option territory.
We confess such points are interesting, and invite one to write thereon at some length; however, in a companion case hereto, being Cause No. 19614, involving the same appellant [page 588 of this volume], Judge CHRISTIAN has gone into a full discussion of both points, and under our agreement with the reasoning and the conclusions therein arrived at in that case, this judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.